Citation Nr: 0816140	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-08 233	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Evaluation of service-connected right shoulder 
disability, evaluated as 20 percent disabling from April 6, 
2001, and 30 percent disabling from July 12, 2001.

2.  Evaluation of service-connected right knee instability as 
a residual of removal of an osteochondroma of the right 
distal medial femur, evaluated as 10 percent disabling from 
April 6, 2001.

3.  Evaluation of service-connected right knee limitation of 
motion as a residual of removal of an osteochondroma of the 
right distal medial femur, evaluated as 10 percent disabling 
from April 6, 2001.

4.  Evaluation of service-connected right hip disability as a 
residual of removal of an osteochondroma of the right distal 
medial femur, evaluated as 10 percent disabling from 
September 4, 2003.

5.  Evaluation of service-connected low back disorder, 
evaluated as 20 percent disabling from April 6, 2001.

6.  Evaluation of service-connected right lower extremity 
pain as a residual of a low back disorder, evaluated as 10 
percent disabling from July 10, 2003.

7.  Entitlement to an increased rating for major depression, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1998 to 
April 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from April 2001 and November 2005 decisions of the 
Department of Veterans Affairs (VA), Regional Offices (RO).  
While the April 2001 rating decision was adjudicated by the 
RO in Louisville, Kentucky and the November 2005 rating 
decision was adjudicated by the RO in San Diego, California, 
in August 2005 the appeal was transferred to the RO in Des 
Moines, Iowa.  

Specifically, the April 2001 rating decision granted service 
connection for a right shoulder disability, right knee 
instability as a residual of removal of an osteochondroma of 
the right distal medial femur, and a low back disorder.  The 
right shoulder disability was rated as 20 percent disabling 
from April 6, 2001; the right knee instability was rated as 
10 percent disabling from April 6, 2001; and the low back 
disorder was rated as non compensable from April 6, 2001.  

Thereafter a May 2002 rating decision granted the right 
shoulder disability a 30 percent rating from July 12, 2001.  

In a subsequent January 2004 rating decision, the RO 
recharacterized the veteran's residual of removal of an 
osteochondroma of the right distal medial femur to include 
the right knee limitation of motion and granted the veteran a 
separate 10 percent rating for right knee limitation of 
motion from April 6, 2001.  The January 2004 rating decision 
also granted the veteran's low back disorder a 20 percent 
rating from April 6, 2001.  

In a February 2005 rating decision, the RO recharacterized 
the veteran's residual of removal of an osteochondroma of the 
right distal medial femur to include a right hip disability 
and granted a separate 10 percent rating for the right hip 
disability from September 4, 2003.  Likewise, the February 
2005 rating decision recharacterized the veteran's low back 
disorder to include right lower extremity pain and granted a 
separate 10 percent rating for the right lower extremity pain 
from July 10, 2003.

And, while the November 2005 rating decision confirmed and 
continued a 10 percent rating for major depression, the 
subsequent June 2006 rating decision granted it a 30 percent 
rating.  

Accordingly, because the Board is required to construe an 
appeal as an appeal for the maximum benefit allowable by law 
or regulation and thus to consider all potentially applicable 
disability ratings when the veteran expresses general 
disagreement with the assignment of a particular rating and 
requests an increase, the Board has characterized the issues 
on appeal as they appear on the first page of this Remand.  
See AB v. Brown, 6 Vet. App. 35 (1993).

In July 2007, the veteran testified at a hearing before the 
undersigned at the RO in Des Moines, Iowa.  

In addition to the issues cited on the cover page of this 
Remand, at the July 2007 hearing the veteran offered 
testimony regarding a total rating based on individual 
unemployability (TDIU).  However, a review of the record 
shows that the veteran's earlier claims for a TDIU were the 
subject of unappealed rating decisions dated in February 2005 
and June 2006.  Therefore, the Board will treat this hearing 
testimony as a new claim and, since it is not developed or 
certified for appellate review, refer it to the RO for 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As to all the issues on appeal, the veteran testified in July 
2007 that he had not worked since March 2003 because of his 
service connected disabilities.  Moreover, a review of the 
record shows that since August 2004 VA has received 
correspondence from the Social Security Administration (SSA) 
which appears to indicate that the veteran is in receipt of 
SSA disability benefits.  Therefore, the Board finds that a 
remand is required to request the veteran's records from the 
SSA.  See 38 U.S.C.A. § 5103A(b) (West 2002); Also see Dixon 
v. Gober, 14 Ver. App. 198, 171 (2000); Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992) (VA has a duty to acquire both 
the SSA decision and the supporting medical records pertinent 
to a claim).  

As to all the issues on appeal, the veteran testified in 
August 2004 that he saw a private chiropractor for his low 
back disorder.  He thereafter testified in July 2007 that he 
received ongoing psychiatric treatment from VA and had 
surgery on his right shoulder.  A review of the record also 
shows that, while the veteran reported that he received VA 
treatment record while in Kentucky, it is unclear whether his 
medical records from this location are in the claims files.  
Therefore, a remand is also required for VA to obtain and 
associate with the record the veteran's outstanding records 
from the above locations.  38 U.S.C.A. § 5103A(b) (West 
2002).

As to all the issues on appeal, the Board also finds that 
given the above development that a remand is required to 
provide the veteran with new VA examinations that take into 
account these outstanding records because neither the 
veteran's most recent joint examiners nor his most recent 
psychiatric examiners had the benefit of these records when 
conducting these examinations.  38 U.S.C.A. § 5103A(d) (West 
2002); Green v. Derwinski, 1 Vet. App. 121 (1991); 38 C.F.R. 
§ 3.326 (2007).  

In readjudicating the claims for a higher initial evaluation 
for the right shoulder disability, limitation of motion of 
the right knee, the low back disorder, and the right hip 
disability, the RO/AMC should be mindful of the Court's 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) as well as 
38 C.F.R. §§ 4.44, 4.45 (2007); when readjudicating the claim 
for limitation of motion of the right knee, the RO/AMC should 
also be mindful of VAOPGCPREC 09-04 (September 17, 2004); 
69 Fed. Reg. 59990 (2004); and when readjudicating the claim 
for a higher initial evaluation for the low back disorder, 
the RO/AMC should also be mindful of the old and new criteria 
for rating back disabilities as well as and the Court's 
holding in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

As to the claim for an increased rating for major depression, 
the Board finds that a remand is also required to provide the 
veteran with updated Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), notice in 
accordance with the United States Court of Appeals for 
Veterans Claims (Court) recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Specifically, while a review of the record shows that the 
veteran was already provided VCAA notice in August 2005 as to 
his claim for an increased rating for major depression, given 
the Court's recent holding in Vazquez-Flores a remand is also 
required to notify him that, to substantiate his claim, he 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
his major depression and the effect that worsening has on his 
employment and daily life as well as to notify him that, 
should an increase in disability be found, a disability 
rating will be determined by applying 38 C.F.R. § 4.118, 
Diagnostic Code 9434 (2007) to his claim, which provides for 
a range in severity of his disability from noncompensable to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition, their severity and duration, and their impact upon 
employment and daily life.  

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should obtain from the SSA 
the records pertinent to the appellant's 
claim for SSA disability benefits as well 
as the medical records relied upon 
concerning that claim.  Because these are 
Federal records, if they cannot be 
secured, a written unavailability 
memorandum should be prepared and added 
to the claims folders and the veteran 
offered an opportunity to respond.

2.  The RO/AMC should contact the veteran 
and request authorizations to obtain all 
of his post-April 2001 treatment records 
for his service connected disabilities 
that have not already been associated 
with the claims files, including those 
from the chiropractor he testified about 
in August 2004 and the right shoulder 
surgery he testified about in July 2007.  
Thereafter, the RO/AMC should request all 
identified records, including all of the 
veteran's post-April 2001 treatment 
records from VA Medical Centers in 
Kentucky and his contemporaneous 
treatment records from the Des Moines, 
Iowa VA Medical Center.  As to the 
Federal records, if they cannot be 
secured, a written unavailability 
memorandum must be prepared and added to 
the claims folders, and the veteran 
offered an opportunity to respond.  As to 
all other records, if they cannot be 
secured, the veteran should also be 
notified.

3.  As to the claim for an increased 
rating for major depression, the RO/AMC 
should provide the veteran with updated 
VCAA notice in accordance with the 
Court's recent holding in Vazquez-Flores 
which, among other things, notifies him 
that, to substantiate his claim, he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on his employment and daily life as 
well as notifies him that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying 38 C.F.R. § 4.118, Diagnostic 
Code 9434, which provides for a range in 
severity of his disability from 
noncompensable to 100 percent (depending 
on the disability involved), based on the 
nature of the symptoms of his condition, 
their severity and duration, and their 
impact upon employment and daily life.  
The veteran should also be provide with a 
copy of 38 C.F.R. § 4.118, Diagnostic 
Code 9434.

4.  After undertaking the above 
development to the extent possible, the 
RO should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded orthopedic and 
neurological examinations.  The claims 
folders are to be provided to the 
physicians for review in conjunction with 
the examinations.  All indicated tests 
and studies deemed appropriate by the 
examiners, including x-rays, 
electromyography (EMG), and nerve 
conduction studies, must be accomplished 
and all clinical findings should be 
reported in detail.  The examiners are to 
provide a detailed review of the 
veteran's history, current complaints, 
and the nature and extent of all right 
shoulder, right knee, right hip, low 
back, and right lower extremity 
disabilities.

a.  As to the right knee, right hip, 
and low back, the examiner should 
conduct complete range of motion 
studies and discuss the presence or 
absence of any weakened movement, 
including weakened movement against 
varying resistance, excess 
fatigability with use, 
incoordination, painful motion, pain 
with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the 
veteran describes flare-ups of pain, 
the examiner should offer an opinion 
as to whether there would be 
additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  

b.  As to the right knee 
instability, the examiner should 
state whether the right knee is 
manifested by recurrent subluxation 
or lateral instability that is best 
characterized as "slight," 
"moderate," or "severe."

c.  As to the right lower extremity 
pain, the neurological examiner 
should provide an opinion as to 
whether the disability is best 
characterized as incomplete and mild 
paralysis, incomplete and moderate 
paralysis, incomplete and severe 
paralysis, or complete paralysis.

d.  As to the right shoulder 
disability, the examiner should 
state whether there is unfavorable 
ankylosis of scapulohumeral 
articulation, with abduction limited 
to 25 degrees from side; fibrous 
union of the humerus; nonunion of 
the humerus (false flail joint); or 
loss of head of humerus (flail 
shoulder).

e.  As to the low back disorder, the 
examiners should state whether the 
veteran had any incapacitating 
episodes in the last 12 months, 
whether the veteran has 
radiculopathy in the right and/or 
left lower extremity, and whether 
the radiculopathy, if any, is best 
characterized as incomplete and mild 
paralysis, incomplete and moderate 
paralysis, incomplete and moderately 
severe paralysis incomplete and 
severe paralysis, or complete 
paralysis.

5.  After undertaking the above 
development to the extent possible, the 
RO should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination.  The claims folders are to 
be provided to the physician for review 
in conjunction with the examinations.  
All indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.  The 
examiner is to provide a detailed review 
of the veteran's history, current 
complaints, and the nature and extent of 
all disabilities.  The examiner should 
also provide an opinion as to the 
veteran's Global Assessment of 
Functioning (GAF) score solely due to his 
service connected major depression.  

6.  Thereafter, the RO/AMC must readdress 
the veteran's claims.  The RO/AMC is 
advised that it is to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  In readjudicating the 
claims for higher initial evaluations for 
the right shoulder, limitation of motion 
of the right knee, and the low back 
disorder, the RO/AMC should be mindful of 
the Court's holding in DeLuca, when 
readjudicating the claims for limitation 
of motion of the right knee be mindful of 
VAOPGCPREC 09-04, and when readjudicating 
the claim for the low back disorder be 
mindful of the old and new criteria for 
rating back disabilities and the Court's 
holding in Kuzma.  When readjudicating 
the claims, the RO/AMC should also take 
into account whether "staged" ratings 
are appropriate.  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If any of the benefits sought on appeal are denied, the 
veteran and his representative should be provided with a 
supplemental statement of the case and afforded an 
appropriate opportunity to respond.  Thereafter, the appeal 
should be returned to the Board for further appellate 
consideration, if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development 


or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

